Citation Nr: 0607631	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-44 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for residuals of shell fragment wound to the left 
foot and fracture of the left cuboid, Muscle Group X, with 
slight atrophy and scar.

2.  Entitlement to a disability rating greater than 10 
percent for residuals of perforating shell fragment wound 
with limitation of motion of the left ankle.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran is currently receiving the maximum schedular 
evaluation for residuals of a shell fragment wound to the 
left foot and fracture of the left cuboid, Muscle Group X, 
with slight atrophy and scar; there is no evidence of 
exceptional or unusual circumstances to warrant referring the 
case for extra-schedular consideration.  

2.  Current examination reveals left ankle dorsiflexion to 5 
degrees and plantar flexion to 20 degrees, objective evidence 
of painful motion, and evidence of additional limitation of 
function due to pain, fatigue, weakness, and lack of 
endurance of repetitive use.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for residuals of shell fragment wound to the left 
foot and fracture of the left cuboid, Muscle Group X, with 
slight atrophy and scar have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 
4.21, 4.56, 4.73, Diagnostic Code 5310 (2005).   
2.  The criteria for a 20 percent disability rating for 
residuals of perforating shell fragment wound with limitation 
of motion of the left ankle have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).



1.  Residuals of Shell Fragment Wound to the Left Foot and 
Fracture of the Left Cuboid, Muscle Group X, with Slight 
Atrophy and Scar

The disability characterized as residuals of shell fragment 
wound to the left foot, Muscle Group X, is evaluated as 20 
percent disabling as muscle injury under Diagnostic Code 
(Code) 5310, intrinsic muscles of the foot.  38 C.F.R. § 
4.73.  These muscles function in the movements of forefoot 
and toes and propulsion thrust in walking.  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  Under Code 5310, muscle injury to the 
foot is specific to whether the injury was to the plantar or 
dorsal muscles.  Service medical records indicate that the 
veteran suffered a through-and-through perforating wound to 
the left foot, entering the lateral aspect of the foot and 
exiting the medial aspect of the foot, resulting in a 
compound, comminuted fracture of the left cuboid bone but no 
nerve or artery involvement.  There is no suggestion that the 
wound affected the plantar structures of the foot.  Code 5310 
provides for a maximum 20 percent rating for severe 
disability from injury to the dorsal muscles of the foot.  
See 38 C.F.R. § 4.56(d)(4) (indicia of severe muscle injury).  

As the disability is currently assigned the maximum 
evaluation available under the appropriate diagnostic code, 
the veteran may receive a higher rating only on an extra-
schedular basis.  A claim may be referred to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. 
§ 3.321(b)(1) when there is evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  Review of the claims folder 
reveals no evidence or allegation of hospitalization or 
significant impact on employability associated with the 
service-connected disability.

The Board notes that this service-connected disability 
includes scars associated with the wound.  The evaluation 
criteria for severe muscle injury contemplate the existence 
of ragged, depressed, and adherent scars.  38 C.F.R. § 
4.56(d)(4)(iii).  Therefore, to the extent these 
manifestations of disability are present, the veteran is 
already compensated for them by way of the 20 percent 
evaluation.  Similarly, to the extent the scars, which are 
located on the left ankle, cause limitation of function of 
the ankle, see 38 C.F.R. § 4.118, Code 7805, the Board notes 
that compensation has already been awarded for limitation of 
motion of the ankle, as discussed in detail below.  See 
38 C.F.R. § 4.14 (rating the same disability under various 
diagnoses is to be avoided).  However, non-overlapping 
manifestations of a disability may be separately compensated.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In this case, the July 2004 VA dermatology examination 
reflects complaints and findings of pain in the left ankle 
scars.  However, the scars are deep, not superficial.  
Therefore, a separate compensable evaluation for scars based 
on pain pursuant to Code 7804 is not warranted.  38 C.F.R. § 
4.118.  In addition, the total area of those deep scars, as 
measured in the July 2004 examination, does not exceed six 
square inches, as is required for a compensable rating under 
Code 7801. Id.  There is no other applicable diagnostic code 
for evaluation of a deep scar.  Accordingly, the Board finds 
that no separate evaluation for scars pursuant to Esteban is 
warranted in this case.     

2.  Residuals of Perforating Shell Fragment Wound with 
Limitation of Motion of the Left Ankle

The disability characterized as residuals of shell fragment 
wound with limitation of motion of the left ankle is 
currently rated as 10 percent disabling by analogy to Code 
5271, limited motion of the ankle.  38 C.F.R. § 4.71a.    

The Board notes that there are other diagnostic codes for the 
evaluation of ankle disability.  However, there is no 
evidence of ankylosis of the ankle, ankylosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or astragalectomy to warrant application of Codes 
5270, 5272, 5273, or 5274, respectively.  Therefore, the 
Board will evaluate the disability under Code 5271.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).

Under Code 5271, a maximum evaluation of 20 percent is 
assigned when there is marked limitation of ankle motion.  
See 38 C.F.R. § 4.71, Plate II (normal range of motion for 
the ankle is 0 to 20 degrees dorsiflexion and 0 to 45 degrees 
plantar flexion).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Considering the current range of motion findings in 
conjunction with functional loss, the Board finds that the 
evidence supports a 20 percent evaluation for the left ankle 
disability.  38 C.F.R. § 4.3.  The July 2004 VA orthopedic 
examination shows dorsiflexion to 5 degrees and plantar 
flexion to 20 degrees, a significant reduction in motion.  In 
addition, the examiner states that there was objective 
evidence of painful motion and that the veteran's function 
was additionally limited by pain, fatigue, weakness, and lack 
of endurance of repetitive use.  Therefore, the Board 
concludes that the overall disability picture more closely 
approximates the criteria for the maximum 20 percent rating 
under Code 5271.  38 C.F.R. § 4.7. 

The Board finds no reason to refer the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  There is 
no evidence or allegation of hospitalization or significant 
impact on employability associated with the left ankle 
disability.  

Accordingly, the Board finds that the evidence supports a 20 
percent evaluation for the left ankle disability.  38 C.F.R. 
§ 4.3.  
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in June 2004, as well as 
information provided in the July 2004 rating decision and 
November 2004 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  The Board observes that 
the statement of the case included the incorrect rating 
criteria for the left foot disability.  However, review of 
the rating decision shows that the veteran was originally 
provided with the correct criteria.  In addition, the 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  The Board emphasizes that the June 2004 letter, 
which was provided prior to the adverse determination on 
appeal, specifically asked the veteran to submit any evidence 
in his possession relevant to the appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Thus, the Board 
finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the notice resulted 
in any prejudice to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (the appellant bears the initial 
burden of demonstrating VA's error in the adjudication of a 
claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's VA treatment records and several relevant medical 
examinations.  The veteran has not identified or authorized 
the release of any private medical evidence.  As there is no 
indication or allegation that additional pertinent evidence 
remains outstanding, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.   


ORDER

A disability rating greater than 20 percent for residuals of 
shell fragment wound to the left foot and fracture of the 
left cuboid, Muscle Group X, with slight atrophy and scar is 
denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, a 
20 percent disability rating for residuals of perforating 
shell fragment wound with limitation of motion of the left 
ankle is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


